Citation Nr: 0713070	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  00-09 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) death benefits (previously adjudicated as 
entitlement to dependency and indemnity compensation (DIC) in 
accordance with 38 U.S.C.A. § 1151, and service connection 
for the cause of the veteran's death).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1946 to January 
1948.  He died in February 1998, and the appellant is the 
veteran's former spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the VA Regional Office 
(RO) in Newark, New Jersey.  



FINDINGS OF FACT

1.  The record shows that the appellant and the veteran were 
divorced in 1974, and thus she was not the veteran's "lawful 
spouse" at the time of his death.  

2.  The appeal concerning service connection for DIC benefits 
under either theory of service connection for the cause of 
the veteran's death or 38 U.S.C.A. § 1151 would provide no 
benefit to the appellant.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits have not been met.  38 U.S.C.A. § 101(3), (14) (West 
2002); 38 C.F.R. §§ 3.1(j), 3.5 (a)(1), 3.50, 3.53, 3.54 
(2006).

2.  The appeal concerning entitlement to DIC in accordance 
with 38 U.S.C.A. § 1151 and service connection for the cause 
of the veteran's death, is dismissed.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Court has held that the VCAA has no 
effect on an appeal where, as in this case, the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  As explained below, the appellant fails to meet 
the definition of "surviving spouse" for the purpose of 
legal entitlement to VA death benefits, and as such, further 
development of the factual evidence by VA would not 
substantiate the appellant's claim.  See 38 C.F.R. § 
3.159(d).  Pointedly, the central fact that disqualifies the 
appellant as being deemed a "surviving spouse," i.e., a 
1974 divorce, has not been contested.  Nor is there any 
indication in the record, in the context of the applicable 
law, of any evidence that would substantiate the claim that 
has not already been obtained.  

Subject to certain requirements, DIC is payable to a 
veteran's surviving spouse.  38 U.S.C.A. § 1310.

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried.

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).  

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show intent on the part of the surviving 
spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b).

The Court has set forth a two-part test to determine whether 
a spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Second, the separation must 
have been procured by the veteran or due to his misconduct.  
The Court found that the "without fault" requirement of the 
law was not a continuing one.  Rather, the finding of fault 
is to be determined on the basis of an analysis of the 
conduct at the time of separation.  Id. at 112.

In November 1998, the appellant applied for VA death 
benefits, and a June 1999 rating decision denied service 
connection for the cause of death and DIC under 38 U.S.C.A. 
§ 1151.  Upon the case reaching the Board, it was noted that 
a preliminary issue had not been adjudicated, that is, the 
appellant's status as a proper "claimant."  Thus, the Board 
remanded the matter for RO consideration of this matter.

In August 2005, the Board again remanded the case because it 
appeared the appellant's file had been inadvertently returned 
to Board when it should have been sent to the RO for 
adjudication of the issue of the appellant's status as a 
claimant.  

Thereafter, a March 2006 administrative decision determined 
that the appellant was not recognized as the veteran's 
surviving spouse for the purpose of VA death benefits, and 
the appeal was returned to the Board.    

A review of the record shows a May 1974 Final Judgment of 
Dissolution of Marriage between the appellant and the 
veteran.  It is also noted that in various submissions prior 
to his death, the veteran consistently represented that he 
was not married and/or divorced (see, e.g., December 1990 
application for pension benefits; February 1992 Improved 
Pension Eligibility Verification Report; and May 1992 
application for compensation or pension).   

Additionally, the appellant does not contest that she and the 
veteran were divorced in 1974, and statements submitted in 
2005 from several adult children (and spouse's thereof) of 
the appellant and veteran referred to the divorce of their 
parents.  One daughter recounted that the veteran and the 
appellant were never together at any family function from the 
time of divorce until the veteran's death.  Another daughter 
stated that the appellant had supported the family, and the 
veteran had never paid any monies toward support of his 
children.  A daughter-in-law wrote that the appellant had 
always lived in New Jersey, and the veteran had always lived 
in Florida, Las Vegas, or Texas; additionally, the appellant 
and the veteran never were together for family visits.  

The record also at least intimates a contention that the 
divorce had been precipitated by the veteran's bad conduct.  
In this regard, a July 1997 VA treatment record noted the 
veteran's relevant history in that he had stopped drinking 
alcohol in 1972, and the veteran continued to have 
difficulties with family reaction to his lifestyle.  

According to 38 U.S.C.A § 101(3) and 38 C.F.R. § 3.50, 
however, the appellant's and veteran's legal divorce means 
that the appellant cannot be considered the "surviving 
spouse."  To the extent that the veteran's alleged bad 
conduct may have caused the divorce, "bad conduct" is only 
relevant if the appellant (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried.  In this case, the first criteria has not been 
met-that is, the appellant was not the lawful spouse of the 
veteran at the time of his death because they had divorced in 
1974.  Thus, any "bad conduct" on the veteran's part is not 
relevant in determining whether the appellant should be 
deemed a "surviving spouse" for the purpose of VA death 
benefits.  

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not recognizable 
as the veteran's "surviving spouse" for VA death benefits 
purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
lack of legal merit or the lack of entitlement under the 
law).  Therefore, the claim is denied. 

Finally, because the appellant has no legal entitlement to VA 
death benefits, the Board need not reach the merits of DIC in 
accordance with 38 U.S.C.A. § 1151 and service connection for 
the cause of the veteran's death, which had been adjudicated 
at the RO, and that appeal is dismissed.  See Mintz v. Brown, 
6 Vet. App. 277 (1994) (recognizing that the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).


ORDER 

Recognition as the veteran's "surviving spouse" for the 
purpose of receiving VA death benefits is denied.

The appeal concerning entitlement to DIC in accordance with 
38 U.S.C.A. § 1151, and service connection for the cause of 
the veteran's death, is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


